DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 10/18/2021, is acknowledged.
Applicants’ elected propargylated resorcinol 
    PNG
    media_image1.png
    221
    346
    media_image1.png
    Greyscale
  of genus formula I used in the process of instant claim 1 to make the resultant (elected) formula D chromene of claim 1 – is free of the prior art.
The Markush search was extended to the 
    PNG
    media_image2.png
    170
    239
    media_image2.png
    Greyscale
 species of genus formula I (wherein R1 is –O-C3 alkyne group; R2, R3, R4, and R5 are each H) used 
    PNG
    media_image3.png
    168
    188
    media_image3.png
    Greyscale
 .  This search retrieved applicable art.  Therefore, the search will not be extended unnecessarily to additional species of “genus formula I” and “chromene” of base claim 1 in/for/during this Office Action per Markush search practice.  See “SEARCH 6” (an Expert/STIC-Conducted prior art and double patent art search using Caplus and Registry databases of STN).
Furthermore, a review of the “SEARCH 6” search results by inventor and assignee/owner names did not retrieve any double patent references.
Furthermore, a review for the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The elected species and extended Markush search read on claims 1-15.
No claims are withdrawn.  However, the full scope of “genus formula I” and “chromene” of base claim 1 has not yet been searched for double patent and prior art in accordance with Markush search practice.  Only the elected species and Markush extension, above, have been searched as per instant claim 1, for the double patent and prior art.
The next Office Action can properly be made FINAL if:
(1)	Applicants fail to overcome any rejection in this First Action on the Merits; and/or 

(3)	Applicants’ claim amendments necessitate new rejection(s).  MPEP 803.02(III)(D) applies here.
Current Status of 16/936,915
This Office Action is responsive to the original claims of July 23, 2020.
Original claims 1-15 have been examined on the merits.  
Priority
Applicants identify the instant application, Serial #:  16/936,915, filed 07/23/2020, as a U.S. Non-Provisional patent application, which claims foreign priority to French patent application 1908324, filed 07/23/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The foreign priority is provided; however, it is in another language (French) and hence it is impossible to determine whether the instant claims are supported by the French foreign priority document (required to grant the foreign priority date as the effective filing date).
Thus, the date the ‘915 application was filed with the PTO of July 23, 2020, is assigned as the instant application’s effective filing date.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2020, 09/15/2020, 08/13/2020, and 07/23/2020, are in compliance with the provisions of 37 
Claim Objections
Claim 1 is objected to for poor resolution (hazy/granulated images) of formula I and II.  Currently, it is very hard to discern the individual numbers 1-5 and 6-9 of R1-R5 and R6-R9.
Claims 2-15 are similarly objected as these claims reference base claim 1 but do not remedy the rationale underpinning the objection against claim 1.
This objection will be rendered moot once Applicants revise to illustrations that are of higher quality/non-pixelated.  Increasing the size of these illustrations might help improve resolution.
These same problems with low resolution appear in the Specification—see, for example, illustrations of pages 4-8 and 12-13.  The mailroom will not permit an allowance to issue if the resolution of all illustrations in claims, drawings, and Specification are not sufficiently clear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over:
MENON (Menon, Rajeev S., et al.  “The Au(I)-Catalyzed Intramolecular Hydroarylation of Terminal Alkynes Under Mild Conditions:  Application to the Synthesis of 2H-Chromenes, Coumarins, Benzofurans, and Dihydroquinolines.”  J. Org. Chem. (2009), Vol. 74, pp. 8901-8903).

The instant claim 1 is drawn to a process for manufacturing chromenes comprising the step of transforming an aromatic propargyl ether of general formula (I) of instant claim 1 into a chromene by flash vacuum thermolysis at a temperature of 300-600*C at a pressure of between 4 and 10,000 Pa.

Determining the scope and contents of the prior art:
The reference MENON teaches a process of converting the substrate 2h 
    PNG
    media_image2.png
    170
    239
    media_image2.png
    Greyscale
 (a species of genus formula I of instant claim 1 wherein R1 is –O-C3 alkyne group; R2, R3, R4, and R5 are each H) to the product chromene 3h 
    PNG
    media_image3.png
    168
    188
    media_image3.png
    Greyscale
 (see Table 1 on page 8902).  This process is conducted by flash vacuum thermolysis (see “Experimental Section”, right col. of p. 8903, which teaches that the process was conducted under “reduced pressure” and “flash column chromatography” which is interpreted as equivalent to “flash vacuum thermolysis”, absent evidence to the contrary).
Furthermore, the phrase “intended for the preparation of thermosetting resins” of base claim 1 constitutes an intended use limitation.  Nothing precludes the use as claimed.

Ascertaining the differences between the prior art and the claims at issue:
Although the reference MENON teaches most of the process of instant claim 1, MENON is silent as to the exact pressure (other than teaching the process was conducted under “reduced pressure”- “Experimental Section”, right col. of p. 8903) and teaches that the temperature of the reaction was 18*C (“Experimental Section”, right 

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of chromenes useful for preparing thermosetting resins and possesses the technical knowledge necessary to make adjustments to the synthetic process to optimize/enhance the yield of chromenes and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to efficiency of manufacturing chromene compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of MENON.
	The artisan would find obvious before the effective filing date of the claimed invention to naturally arrive at the temperature and pressure based on routine experimentation in light of the teachings of MENON.
	The artisan, motivated by the teachings of MENON in which the chromene 3h 
    PNG
    media_image3.png
    168
    188
    media_image3.png
    Greyscale
 was manufactured from the substrate/starting compound 2h 
    PNG
    media_image2.png
    170
    239
    media_image2.png
    Greyscale
 (see Table 1 on page 8902) under reduced (non-standard) pressure by flash vacuum thermolysis (see “Experimental Section”, right col. of p. 8903 and discussion, above) would naturally experiment with the temperature and pressure values to find the routine optimization of temperature and pressure variables that would afford at least a 62% yield (Table 1 on p. 8902).
	The artisan would expect that optimizing temperature and pressure to increase the 3h chromene yield from the 2h substrate would result in using temperatures and pressures of instant claim 1, absent evidence to the contrary.  Moreover, neither the claims nor Specification identify the instant claimed temperature and pressure values as critical.   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05(II)(A).  Thus, claims 1 and 11-12 are prima facie obvious in light of the teachings of MENON.
	Furthermore, the artisan, motivated by increasing efficiency of the reaction, would be expected to consider making the process continuous in nature, which could yield a continual product concentration (teaches claim 6).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35  prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 2-5, 7-10, and 13-15 are objected to for hazy images within base claim 1 (see “Claim Objections” section, above).
Claims 1, 6, and 11-12 are not presently allowable as written.
The pending original claims of 07/23/2020 of the co-pending 16/937,044 is not a double patent reference against the instant since the ‘044 base claim 1, upon which all other ‘044 claims depend, requires homogenous catalysis with copper salts in anisole at a temperature of between 100 and 170*C, which is not found within the instant claims.  Furthermore, the flash vacuum thermolysis and pressure and temperature ranges of instant base claim 1 is not found within the ‘044 claims of 07/23/2020.
The pending original claims of 07/23/2020 of the co-pending 16/936,966 is not a double patent reference against the instant since the ‘966 base claim 1, upon which all other ‘966 claims depend, requires homogenous gold catalysis with the specific hexafluoroantimonate catalyst of base claim 1, which is not found within the instant claims.  Furthermore, the flash vacuum thermolysis and pressure and temperature ranges of instant base claim 1 is not found within the ‘966 claims of 07/23/2020.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625